STOULIG, Judge
(dissenting).
This is a tort action by plaintiff to recover damages for the death of her husband caused by falling from a pickup truck.
There is no evidence as to the cause of decedent’s fall. The only testimony in the *835record relating to this incident was given by the decedent’s brother-in-law and by a passenger in the front seat of the truck, neither of whom actually witnessed the fall, nor could they advance any cause for its occurrence. Based upon this testimony, it is impossible to determine what caused Mr. Peterson to fall from the truck without engaging in speculation and conjecture.
There is no evidentiary basis, testimonial or otherwise, for concluding that the trial judge committed manifest error in dismissing plaintiff’s suit for the obvious failure to prove that the negligence of the defendant’s insured caused Mr. Peterson’s death. Under the well-established rule of' appellate review, in the absence of manifest error the factual findings of the trial judge must not be disturbed, and therefore the judgment of the trial court should be affirmed.
ON APPLICATION FOR REHEARING
PER CURIAM.
Refusing rehearing, we note for purposes of possible review that the truck’s speed was slow, starting from a stop and reaching about 12 mph.